Name: Commission Regulation (EEC) No 115/90 of 16 January 1990 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 14/518. 1 . 90 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 115/90 of 16 January 1990 establishing unit values for the determination of the Customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3462/89 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1 577/8 1 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 19 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 January 1990 . For the Commission Christiane SCRIVENER Member of the Commission (l) OJ No L 154, 13. 6. 1981 , p. 26. (*) OJ No L 334, 18 . 11 . 1989, p. 21 . No L 14/6 Official Journal of the European Communities 18 . 1 . 90 ANNEX Code CN code Description l l Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 51 New potatoes 35,62 1519 280,93 72,44 246,66 6772 27,45 54030 81,69 25,89 0701 90 59 II 1.20 0702 00 10 0702 00 90 Tomatoes 84,34 3598 665,15 171,52 584,03 16036 64,99 127927 193,43 61,30 1.30 0703 10 19 Onions (other than sets) 1 8,38 784 144,96 37,38 127,28 3494 14,16 27881 42,15 13,36 1.40 0703 20 00 Garlic 234,79 10015 1851,54 477,47 1 625,72 44638 180,92 356100 538,44 170,64 1.50 ex 0703 90 00 Leeks 47,98 2046 378,39 97,58 332,24 9122 36,97 72775 110,04 34,87 1.60 ex 0704 10 10 ex 0704 10 90 Cauliflowers 35,35 1508 278,81 71,89 244,80 6721 27,24 53623 81,08 25,69 1.70 0704 20 00 Brussels sprouts 73,30 3127 578,09 149,07 507,59 13937 56,48 111183 168,11 53,28 1.80 0704 90 10 White cabbages and red cabbages 43,46 1853 342,72 88,37 300,92 8262 33,48 65914 99,66 31,58 1.90 ex 0704 90 90 Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) 94,16 4016 742,60 191,49 652,03 17903 72,56 142821 215,95 68,44 1.100 ex 0704 90 90 Chinese cabbage 43,12 1839 340,07 87,69 298,59 8198 33,23 65405 98,89 31,34 1.110 0705 11 10 0705 1 1 90 Cabbage lettuce (head lettuce) 129,65 5530 1 022,44 263,66 897,74 24650 99,90 196643 297,33 94,23 1.120 ex 0705 29 00 Endives 35,98 1568 291,05 74,89 252,83 6361 28,07 54951 84,47 23,52 1.130 ex 0706 10 00 Carrots 74,14 3157 584,34 150,07 513,08 13959 57,02 112512 169,48 55,07 1.140 ex 0706 90 90 Radishes 98,84 4216 779,43 200,99 684,37 18791 76,16 149906 226,66 71,83 1.150 0707 00 11 0707 00 19 Cucumbers 70,80 3020 558,37 143,99 490,27 13461 54,56 107390 162,38 51,46 1.160 0708 10 10 0708 10 90 Peas (Pisum sativum) 301,43 12858 2377,05 612,98 2087,14 57308 232,27 457170 691,26 219,08 1.170 0708 20 10 0708 20 90 Beans (Vigna spp., Phaseolus spp.) 132,81 5665 1 047,32 270,08 919,58 25249 102,33 201 427 304,57 96,52 1.180 ex 0708 90 00 Broad beans 31,11 1355 251,99 64,78 218,65 5512 24,26 47309 73,04 20,38 1.190 0709 10 00 Globe artichokes 71,98 3070 567,63 146,38 498,40 13685 55,46 109171 165,07 52,31 1.200 Asparagus : II IlIl li 1.200.1 ex 0709 20 00  green 559,48 23866 4411,99 1137,75 3873,89 106367 431,11 848541 1 283,04 406,62 1.200.2 ex 0709 20 00  other 713,42 30432 5625,90 1 450,78 4939,74 135634 549,73 1 082008 1 636,05 518,50 1.210 0709 30 00 Aubergines (egg-plants) 96,41 4112 760,27 196,05 667,55 18329 74,29 146220 221,09 ' 70,07 1.220 ex 0709 40 00 Ribbed celery (Apium grave ­ olens, var. dulce) 48,57 2072 383,08 98,78 336,35 9235 37,43 73676 111,40 35,30 1.230 0709 51 30 Chantarelles 556,01 23931 4428,22 1 139,98 3869,16 102135 429,67 837139 1 287,01 394,04 1.240 0709 60 10 Sweet peppers 127,97 5459 1 009,22 260,25 886,13 24331 98,61 194099 293,49 93,01 1.250 0709 90 50 Fennel 24,68 1051 194,59 49,97 170,86 4648 18,98 37467 56,44 18,33 1.260 0709 90 70 Courgettes 67,31 2871 530,85 136,89 466,11 12798 51,87 102097 154,37 48,92 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh (intended for human consumption) 83,09 3573 661,63 170,19 578,78 15258 64,18 125219 192,08 58,69 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 146,09 6222 1 151,44 295,70 1011,02 27507 112,36 221703 333,97 108,51 2.20 ex 0803 00 10 Bananas (other than plan ­ tains), fresh 33,81 1442 266,62 68,75 234,10 6427 26,05 51278 77,53 24,57 2.30 ex 0804 30 00 Pineapples, fresh 60,89 2597 480,19 123,82 421,62 11576 46,92 92353 139,64 44,25 2.40 ex 0804 40 10 ex 0804 40 90 Avocados, fresh 132,20 5639 1 042,53 268,84 915,38 25134 101,87 200506 303,17 96,08 2.50 ex 0804 50 00 Guavas and mangoes, fresh 187,55 8000 1 479,00 381,40 1 298,62 35657 144,52 284451 430,10 136,31 2.60 Sweet oranges, fresh : IlIl \ 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41  Sanguines and semi ­ sanguines 56,13 2394 442,63 114,14 388,64 10671 43,25 85130 128,72 40,79 18 . 1 . 90 Official Journal of the European Communities No L 14/7 Code CN cede Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr - £ Irl Lit F1 £ 2.60.2 0805 10 15  Navels, Navelines, Nave ­ 36,98 1577 291,63 75,20 256,06 7031 28,49 56089 84,81 26,87 0805 10 25 lates, Salustianas, Vernas, \ 0805 10 35 Valencia lates, Maltese, \ \ 0805 10 45 Shamoutis, Ovalis, Trovita l \ l l I and Hamlins \ \ 2.60.3 0805 10 19  Others 29,17 1244 230,04 59,32 201,99 5546 22,47 44244 66,89 21,20 0805 10 29 l \ l l 0805 10 39 \ 0805 10 49 \ \ 2.70 I Mandarins (including tange I rines and satsumas), fresh ; \ I Clementines, wilkings and \ I similar citrus hybrids, fresh : l \ 2.70.1 ex 0805 20 10  Clementines 87,40 3728 689,23 177,73 605,17 16616 67,34 132557 200,43 63,52 2.70.2 ex 0805 20 30  Monreales and Satsumas 44,75 1909 352,92 91,00 309,87 8508 34,48 67875 102,63 32,52 2.70.3 ex 0805 20 50 -  Mandarins and Wilkings 26,95 1168 216,78 55,60 188,60 4894 20,86 40697 62,79 18,36 270.4 ex 0805 20 70  Tangerines and others 71,21 3037 561,60 144,82 493,11 13539 54,87 108011 163,31 51,75 ex 0805 20 90 \ \ \ l l l l 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus 46,86 1999 369,56 95,30 324,48 8909 36,11 71076 107,47 34,06 l limonum), fresh \ \ 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), 170,77 7284 1 346,68 347,27 1182,43 32467 131,59 259002 391,62 124,11 fresh Il \ \ \ 2.90 Grapefruit, fresh : Il\ li||\ \ \ || 2.90.1 ex 0805 40 00  white 33,15 1414 261,43 67,41 229,54 6302 25,54 50280 76,02 24,09 2.90.2 ex 0805 40 00  pink 66,64 2843 525,58 135,53 461,48 12671 51,35 101084 152,84 48,44 2.100 0806 10 11 Table grapes 163,17 6960 1 286,73 331,81 1 129,80 31021 125,73 247473 374,19 118,59 0806 10 15II\\ li Il\\IIII 0806 10 19 IlII Il 2.110 0807 10 10 Water-melons 35,04 1508 279,14 71,86 243,90 6438 27,08 52770 81,12 24,83 2.120 Melons (other than water IlIlIlIllilili melons) li \\ II 2.120.1 ex 080710 90  Amarillo, Cuper, Honey 71,96 3069 567,51 146,34 498,30 13682 55,45 109148 165,03 52,30 I Dew, Onteniente, Piel deIIlili lilili Sapo, Rochet, Tendral li li\\li 2.120.2 ex 080710 90  Other 127,94 5457 1008,91 260,17 885,86 24323 98,58 194041 293,40 92,98 2.130 0808 10 91 Apples 60,19 2567 474,67 122,40 416,77 11443 46,38 91291 138,03 43,74 0808 10 93 \\11 \ 0808 10 99 \ l \ \ 2.140 ex 0808 20 31 Pears (other than the Nashi 76,24 3252 601,23 155,04 527,90 14495 58,74 115633 174,84 55,41 ex 0808 20 33 variety (Pyrus Pyrifolia)) \ \ \ ex 0808 20 35 li\ l ex 0808 20 39 b \ l 2.150 0809 10 00 Apricots 329,70 14064 2599,98 670,47 2282,88 62682 254,05 500045 756,09 239,62 2.160 0809 20 10 Cherries 220,66 9412 1740,13 448,73 1 527,90 41 952 170,03 334673 506,04 160,37 0809 20 90 2.170 ex 080930 00 Peaches 187,29 7989 1 476,95 380,87 1296,82 35607 144,32 284057 429,51 136,12 2.180 ex 0809 30 00 Nectarines 151,44 6460 1 194,27 307,97 1 048,61 28792 116,69 229690 347,30 110,06 2.190 0809 40 1 1 Plums 214,44 9147 1691,07 436,08 1 484,82 40769 165,24 325237 491,77 155,85 0809 40 19 l \ \ \ 2.200 0810 10 10 Strawberries 309,49 13202 2440,64 629,38 2142,97 58841 238,48 469399 709,75 224,94 0810 10 90 I \ l \ 2.205 0810 20 10 Raspberries 875,31 37281 6898,91 1771,74 6057,57 164811 673,23 1328339 2000,99 650,17 2.210 0810 40 30 Fruit of the species Vacci ­ 179,42 7780 1 443,17 370,20 1 255,56 32582 138,91 270928 418,03 122,25 nium myrtillus 2.220 0810 90 10 Kiwi fruit (Actinidia 116,71 4978 920,35 237,33 808,10 22188 89,93 177008 267,64 84,82 \l chinensis Planch.) \ 2.230 ex 0810 90 80 Pomegranates 113,10 4824 891,93 230,00 783,15 21503 87,15 171 542 259,38 82,20 2.240 ex 0810 90 80 Khakis 87,16 3718 687,36 177,25 603,52 16571 67,16 132197 199,88 63,35 2.250 ex 0810 90 30 Lychees 165,98 7080 1 308,95 337,54 1 149,31 31557 127,90 251 746 380,65 120,63